DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (drawn to the segmented gear) in the reply filed on 07/05/2022 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I (method of making a gear), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Element 114890 (Fig. 6)
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 14-15 and 20 are objected to because of the following informalities:
Claim 14 Lines 2: The recitation “includes” should be amended to --include--.
Claim 14 Line 3: The recitation “bland” is a typo and should be amended to --blank--.
Claim 15 Line 3: The claim should end in a period.
Claim 20 Line 7: The recitation “is” is a typo and should be amended to --are--.
Claim 20 Line 7: The recitation “internal teeth” should be amended to --a plurality of internal teeth--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 Line 3: The recitation “a plurality of gear teeth” is a double inclusion. It is unclear if these are the same gear teeth as the previously recited “a plurality of gear teeth” (Claim 13 Line 2), or is alternatively intended as a new claim element. For the purpose of this Office Action the “plurality of gear teeth” (Claim 13 Line 3) will be treated as being a subset of the previously recited “plurality of gear teeth” (Claim 13 Line 2).
Claim 13 Line 6: The recitation “a plurality of gear teeth” is a double inclusion. It is unclear if these are the same gear teeth as the previously recited “a plurality of gear teeth” (Claim 13 Line 2 or Claim 13 Line 3), or is alternatively intended as a new claim element. For the purpose of this Office Action the “plurality of gear teeth” (Claim 13 Line 3) will be treated as being a subset of the previously recited “plurality of gear teeth” of the overall gear ring (Claim 13 Line 2).
Claim 13 Lines 4-5: The recitation “of a first intermediate blank from which one of the plurality of toothed segments is machined” is indefinite. In particular, Applicant appears to both be claiming a “final product” in the form of a first toothed segment (Claim 1 Line 3) and an “intermediate product” in the form of “a first intermediate blank”. Accordingly, the meters and bounds of the claimed invention are unclear, since both the final apparatus and an intermediate product used to produce the final apparatus are both claimed. For the purpose of this Office Action, the intermediate product claim limitations are being treated as a product by process limitation.
Claim 13 Lines 7-8: The recitation “of a second intermediate blank from which one of the plurality of toothed segments is machined” is indefinite. In particular, Applicant appears to both be claiming a “final product” in the form of a second toothed segment (Claim 1 Line 6) and an “intermediate product” in the form of “a second intermediate blank”. Accordingly, the meters and bounds of the claimed invention are unclear, since both the final apparatus and an intermediate product used to produce the final apparatus are both claimed. For the purpose of this Office Action, the intermediate product claim limitations are being treated as a product by process limitation.
Claim 13 Lines 9-10: The recitation “the first intermediate blank and the second intermediate blank are commonly bisected from a metal block” is indefinite. In particular, the first and second blanks as previously set forth are considered to be intermediate products of the final product (i.e. the first and second toothed segments), and as set forth in Lines 9-10 the first and second intermediate blanks are products of another intermediate products the metal block. Accordingly, the meters and bounds of the claimed invention are unclear, since both the final apparatus and an intermediate product used to produce the final apparatus are both claimed. For the purpose of this Office Action, the intermediate product claim limitations are being treated as a product by process limitation.
Claim 14 Line 3: The recitation “the first intermediate bland” is indefinite. Note: “bland” in the claim objections above is being treated as a typo with bland actually being “blank”. In particular, Applicant appears to both be claiming a “final product” in the form of a first toothed segment (Claim 1 Line 3) and an “intermediate product” in the form of “a first intermediate blank”. Accordingly, the meters and bounds of the claimed invention are unclear, since both the final apparatus and an intermediate product used to produce the final apparatus are both claimed. For the purpose of this Office Action, the intermediate product claim limitations are being treated as a product by process limitation.
Claim 14 Lines 3-4: The recitation “the second intermediate blank” is indefinite. In particular, Applicant appears to both be claiming a “final product” in the form of a second toothed segment (Claim 1 Line 6) and an “intermediate product” in the form of “a second intermediate blank”. Accordingly, the meters and bounds of the claimed invention are unclear, since both the final apparatus and an intermediate product used to produce the final apparatus are both claimed. For the purpose of this Office Action, the intermediate product claim limitations are being treated as a product by process limitation.
Claim 15 Line 3: The recitation “the first intermediate blank” is indefinite. In particular, Applicant appears to both be claiming a “final product” in the form of a first toothed segment (Claim 1 Line 3) and an “intermediate product” in the form of “a first intermediate blank”. Accordingly, the meters and bounds of the claimed invention are unclear, since both the final apparatus and an intermediate product used to produce the final apparatus are both claimed. For the purpose of this Office Action, the intermediate product claim limitations are being treated as a product by process limitation.
Claim 15 Line 3: The recitation “the second intermediate blank” is indefinite. In particular, Applicant appears to both be claiming a “final product” in the form of a second toothed segment (Claim 1 Line 6) and an “intermediate product” in the form of “a second intermediate blank”. Accordingly, the meters and bounds of the claimed invention are unclear, since both the final apparatus and an intermediate product used to produce the final apparatus are both claimed. For the purpose of this Office Action, the intermediate product claim limitations are being treated as a product by process limitation.
Claim 16 Line 2: The recitation “the first intermediate blank” is indefinite. In particular, Applicant appears to both be claiming a “final product” in the form of a first toothed segment (Claim 1 Line 3) and an “intermediate product” in the form of “a first intermediate blank”. Accordingly, the meters and bounds of the claimed invention are unclear, since both the final apparatus and an intermediate product used to produce the final apparatus are both claimed. For the purpose of this Office Action, the intermediate product claim limitations are being treated as a product by process limitation.
Claim 16 Lines 3-4: The recitation “the second intermediate blank” is indefinite. In particular, Applicant appears to both be claiming a “final product” in the form of a second toothed segment (Claim 1 Line 6) and an “intermediate product” in the form of “a second intermediate blank”. Accordingly, the meters and bounds of the claimed invention are unclear, since both the final apparatus and an intermediate product used to produce the final apparatus are both claimed. For the purpose of this Office Action, the intermediate product claim limitations are being treated as a product by process limitation.
Claim 17 Line 2: The recitation “a plurality of pockets” is indefinite. It is unclear if both the first slanted face and the second slanted face each have a plurality of pockets (i.e. two or more pockets in the first slanted face and two or more pockets in the second slanted face), or alternatively if each the first slanted face and the second slanted face each have a single pocket, such that together collectively they form a plurality.
Claim 18 Line 2: The recitation “a plurality of structural supports” is indefinite. It is unclear if both the first slanted face and the second slanted face each are associated a plurality of structural supports (i.e. two or more structural supports are associated with the first slanted face and two or more structural supports are associated with the second slanted face), or alternatively if each the first slanted face and the second slanted face are each associated with a single structural support, such that together collectively they form a plurality.
Claim 19 Line 3: The recitation “a plurality of axial through holes” is indefinite. It is unclear if both the first toothed segment and the second toothed segment each are associated a plurality of axial through holes (i.e. two or more axial through holes are in the first toothed segment and two or more axial through holes are in the second toothed segments), or alternatively if each the first toothed segment and the second toothed segment each have a single axial through hole, such that together collectively they form a plurality.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 2018/0283521).
Regarding Claim 13, Wu discloses a gear set (see Title disclosing a gear made up of gear segments, and accordingly a gear set) comprising: 
A gear ring (see Fig. 1) including a plurality of teeth (see Fig. 1), the gear ring comprised of at least: 
A first toothed segment (see Fig. 1, showing multiple identical toothed segments labeled as element 1, and accordingly one of the identical toothed segments is the first toothed segment) having a plurality of gear teeth (see Fig. 1) disposed into a first lengthwise face (see Fig. 1, showing the first lengthwise face as the radially outer surface of the toothed segment having the gear teeth) of a first intermediate blank from which one of the plurality of the toothed segments is machined (Note: as addressed above in the 35 U.S.C. 112(b) rejection of this recitation, the intermediate blank is considered to be an intermediate product, however the final product is also being claimed, accordingly the limitation of the “first intermediate blank” is being treated as part of a product-by-process limitation1; with regard to the claim limitation itself, Fig. 1 shows that the gear teeth are located on the outer radial surface of the toothed segment, and would be capable of being made by machining an outer surface of a gear blank to form the gear teeth and the toothed segment). 
A second toothed segment (see Fig. 1, showing multiple identical toothed segments labeled as element 1, and accordingly a different one of the identical toothed segments is the second toothed segment) having a plurality of gear teeth disposed into a second lengthwise face (see Fig. 1, showing the second lengthwise face as the radially outer surface of the toothed segment) of a second intermediate blank from which the one of the plurality of the toothed segments is machined (Note: as addressed above in the 35 U.S.C. 112(b) rejection of this recitation, the intermediate blank is considered to be an intermediate product, however the final product is also being claimed, accordingly the limitation of the “second intermediate blank” is being treated as part of a product-by-process limitation2; with regard to the claim limitation itself, Fig. 1 shows that the gear teeth are located on the outer radial surface of the toothed segment, and would be capable of being made by machining an outer surface of a gear blank to form the gear teeth). 
Wherein the first intermediate blank and the second intermediate blank are commonly bisected from a metal block (Note: as addressed above in the 35 U.S.C. 112(b) rejection of this recitation, the intermediate blanks and the metal block are both considered to be intermediate products, however the final product is also being claimed, accordingly the limitation of the “metal block” is being treated as part of a product-by-process limitation3; with regard to the claim limitation itself, Fig. 1 shows that the toothed segments are similarly shaped and are capable of being formed by gear blanks that are “bisected from a metal block”). 
Regarding Claim 14, Wu further discloses the gear set of claim 13, wherein the first toothed segment and the second toothed segment each include an upper face and a lower face parallel to each other and perpendicular to the lengthwise face of the first intermediate blank and second intermediate blank respectively (note: the lengthwise face of the blanks are being interpreted as the surface of the toothed segments having the gear teeth, since the blanks are an intermediate product of the toothed segments; see Fig. 3, showing a left and right sides of the toothed segment as the figure is oriented, with the “upper” face being the left side and the “lower” face being the right side, with both of these faces being perpendicular to the toothed lengthwise face).
Regarding Claim 15, Wu further discloses the gear set of claim 14, wherein the first toothed segment includes a first slanted face (see Fig. 3, showing a slanted surface on the left side as the figure is oriented) and the second toothed segment includes a second slanted face (see Figs. 1 and 3, note that all of the toothed segments are identical, and accordingly the slanted surface for the second toothed segments is also the left side as the figure is oriented) produced when the first intermediate blank and second intermediate blank are bisected from the metal block (see Figs. 1 and 3, note that the slanted surface would be capable of being by cutting the gear blanks from the metal block4).
Regarding Claim 16, Wu further discloses the gear set of claim 15, wherein the first slanted face extends diagonally from the upper face toward the lower face of the first intermediate blank and the second slanted face extends diagonally from the upper face toward the lower face of the second intermediate blank (note the intermediate blanks are being interpreted as the toothed segments, since the intermediate blanks do not exist in the completed apparatus; see Fig. 3, showing that the upper and lower faces are connected by a diagonally extending slanted surface, and since both the first and second toothed segments are identical the first toothed segment has a “first slanted face” and the second toothed segment has a “second slanted face”).
Regarding Claim 17, Wu further discloses the gear set of claim 16, wherein the first toothed segment and the second toothed segment each include a plurality of pockets disposed into the first slanted face and the second slanted face respectively (see Fig. 3, showing a gap in the slanted surface at the first circumferential end and the second circumferential end of the toothed segment; accordingly since both the first and second toothed segments are identical, both toothed segments each have a pocket).
Regarding Claim 18, Wu further discloses the gear set of claim 17, wherein the first slanted face and the second slanted face are structurally associated with a plurality of structural supports (22) generally orthogonal to the plurality of gear teeth of the first toothed segment and to the plurality of gear teeth of the second toothed segment (see Fig. 2).
Regarding Claim 19, Wu further discloses the gear set of claim 18, wherein each of the plurality of pockets defines a recessed bearing surface (25) parallel with the upper face of the first toothed segment and the lower face of the second toothed segment (see Fig. 3) with a plurality of axial through holes disposed between the recessed bearing surface and the upper face and lower face respectively (see Fig. 3).
Regarding Claim 20, Wu discloses a gear ring (see Abstract) comprising: 
A plurality of gear segments (1), each gear segment including an upper face (see Fig. 3, showing a left axial side as the figure is oriented), a lower face parallel to and spaced apart from the upper face (see Fig. 3, showing a right axial side as the figure is oriented), a lengthwise face extending between the upper face and the lower face and including a plurality of teeth disposed therein (see Fig. 3, showing the radial outer side), a lengthwise edge parallel to and spaced apart from the lengthwise face and extending partially between the upper face and the lower face (see Fig. 3, showing a radially inward surface). 
Wherein the plurality of teeth are selected from the group comprising internal teeth concavely disposed in the lengthwise face and a plurality of external teeth convexly disposed in the lengthwise face (see Fig. 1, showing external gear teeth, and accordingly the alternative limitation is met).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2113 (I) PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
        
        "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").
        
        The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
        2 See MPEP 2113 (I)
        
        3 See MPEP 2113 (I)
        4 See MPEP 2113 (I)